DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the client device application" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Claims 7 and 16 are rejected 
Claim 10 recites the limitation "the client device" in line 5.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fashihuddin et al. (‘Fashihuddin’ hereinafter) (Publication Number 20100241652) in view of Lockhart (Publication Number 20120259927) and further in view of Waters et al. (‘Waters’ hereinafter) (Publication Number 20090119280) and further in view of Beyrak (Publication Number 20150149433).

As per claim 1, Fashihuddin teaches
A non-transitory computer-readable medium embodying program code executable in a computing device, the program code being configured to cause the computing device to: (see abstract and background)
[…], wherein a search engine is unable to access a private repository […]; (figure 7, where search of public databases in item 716 does not have access to private data sources of user’s computing device in item 714; note also that Lockhart teaches a similar application as shown below)
identify, independent of a plurality of search results returned to the browser by the search engine, a resource stored in the private repository that is relevant to the search query; (receive search query and search stored index of user’s computing device, figure 7, item 714)
[..] of the plurality of search results returned to the browser by the search engine. (results from search of user’s computing device and public databases returned, figure 7, see also paragraphs [0073]-[0074])
Fashihuddin does not explicitly indicate “obtain a search query associated with a user account … wherein a browser is configured to separately submit the search query to the search engine and the application […]”.
However, Lockhart discloses “obtain a search query associated with a user account … wherein a browser is configured to separately submit the search query to the search engine and the application […]” (user interface for application of search suite, paragraph [0057]; search functions that sit on top of existing search engines to simultaneous search of multiple database both public and private, paragraph [0054]; search suite may interface with existing internet browsers and/or search engines in order to conduct searches, and may conduct simultaneous searches of multiple databases, paragraph [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fashihuddin and Lockhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a software platform that integrates various functions including search, calendar/planner, messaging, and an active resources/assets directory unified together to centralize and simply ways to obtain important information (Lockhart, paragraph [0003]). This gives the user the advantage of faster and more convenient access to personal and/or critical information.

Neither Fashihuddin nor Lockhart explicitly indicate “accessible to an application executed by the computing device”, “the application identifying a resource stored in the private repository accessible to the application that is relevant to the search query”, “and transmit the resource to the client device application […], the resource being transmitted independent”.
However, Waters discloses “accessible to an application executed by the computing device”, (add-on applications extend the functionality of the search system through the user-interface, paragraph [0134]; where add-on application can search private search database, paragraph [0135]), “the application identifying a resource stored in the private repository accessible to the application that is relevant to the search query” (private searches collects private data from private database, paragraph [0120]-[0121]; note that the search collecting private data from private database could be considered as identifying a resource that is relevant to the search query as claimed because the private data could be a resource), “and transmit the resource to the client device application […], the resource being transmitted independent” (search results from private database search displayed in GUI, paragraph [0111]; third-party application with user interface, paragraph [0135])..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fashihuddin, Lockhart and Waters because using the steps claimed would have given those skilled in the art the tools to improve the invention by not being limited in the types of information sources from which to collect information and the types of information that can be collected (Waters, paragraph [0009]). This gives the user the advantage of having access to a wider range of information from more information sources that can provide more complete search results.
Neither Fashihuddin, Lockhart nor Waters explicitly indicate “in a notification”.
However, Beyrak discloses “in a notification” (user can be alerted of the search results, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fashihuddin, Lockhart, Waters and Beyrak because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing immediate and expedited notice that search results are available. This gives the user the advantage of faster access to results by way of notification or alerts of the search result availability.

As per claim 2, Fashihuddin teaches
the private repository is separate from a repository of the search engine. (index of user’s computing device and public databases, figure 7, items 714 & 716)

As per claims 7-8,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2 and are similarly rejected.

As per claim 10, Fashihuddin teaches
identify the at least one resource item subsequent to a search performed via the search engine accessible by the browser; (browser-based search and results, paragraph [0059]
and transmit a notification to another application executed by the client device subsequent to the search performed via the search engine accessible by the browser. (results presented through email application, paragraph [0063])

As per claim 11, Fashihuddin teaches
the search query is based at least in part upon content associated with an email message accessible via a mail client executed by the client device. (user search request and search stored index includes email, figure 7)

As per claim 12,
Fashihuddin does not explicitly indicate “the search query is based at least in part upon content associated with a calendar event associated with a calendar of the user”.
However, Lockhart discloses “the search query is based at least in part upon content associated with a calendar event associated with a calendar of the user” (paragraph [0070])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fashihuddin and Lockhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a software platform that integrates various functions including search, calendar/planner, messaging, and an active resources/assets directory unified together to centralize and simply ways to obtain important information (Lockhart, paragraph [0003]). This gives the user the advantage of faster and more convenient access to personal and/or critical information.

As per claim 13, Fashihuddin teaches
the at least one resource item is stored in a resource repository associated with the enterprise and accessible using credentials associated with the user account. (login to password protected network for results, paragraph [0069])

As per claim 14,
Fashihuddin does not explicitly indicate “the resource repository comprises an application distribution environment”.
However, Lockhart discloses “the resource repository comprises an application distribution environment” (paragraph [0085])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fashihuddin and Lockhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a software platform that integrates various functions including search, calendar/planner, messaging, and an active resources/assets directory unified together to centralize and simply ways to obtain important information (Lockhart, paragraph [0003]). This gives the user the advantage of faster and more convenient access to personal and/or critical information.

As per claim 15, Fashihuddin teaches
the resource repository includes a storage space associated with the user account. (GLUE system into the user's multiple private databases, paragraph [0069])


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fashihuddin et al. (‘Fashihuddin’ hereinafter) (Publication Number 20100241652) in view of Lockhart (Publication Number 20120259927) and further in view of Waters et al. (‘Waters’ hereinafter) (Publication Number 20090119280) and further in view of Beyrak (Publication Number 20150149433) and further in view of Kumthekar et al. (‘Kumthekar’ hereinafter) (Publication Number 20110029509).

As per claim 3, Fashihuddin teaches
accounts associated with an enterprise (users of a particular service, paragraph [0059], particular service reads on enterprise; alternatively, account for commercial or management purposes, paragraph [0070], commercial or management purpose would have associated entity that reads on enterprise)
Neither Fashihuddin, Lockhart, Waters nor Beyrak explicitly indicate “identify a plurality of search queries obtained from a plurality of user […]; determine that a threshold number of the plurality of search queries correspond to the search query; and generate an administrator notification to obtain or generate at least one resource corresponding to the search query in response to the threshold number of the plurality of search queries corresponding to the search query”.
However, Kumthekar discloses “identify a plurality of search queries obtained from a plurality of user […]; determine that a threshold number of the plurality of search queries correspond to the search query; and generate an administrator notification to obtain or generate at least one resource corresponding to the search query in response to the threshold number of the plurality of search queries corresponding to the search query” (when search results exceed confidence threshold administrator can add to best best(s), paragraphs [0019],[0024], where confidence threshold is related to number of queries, paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Fashihuddin, Lockhart, Waters, Beyrak and Kumthekar because using the steps claimed would have given those skilled in the art the tools to improve the invention by using user behavior associated with a search result in determining the best results (Kumthekar, paragraphs [0006]-[0008]). This gives the user the advantage of saving time in locating desired information.

As per claim 4, Fashihuddin teaches
accounts associated with the enterprise (users of a particular service, paragraph [0059], particular service reads on enterprise; alternatively, account for commercial or management purposes, paragraph [0070], commercial or management purpose would have associated entity that reads on enterprise)
Neither Fashihuddin, Lockhart, Waters nor Beyrak explicitly indicate “identify a plurality of search queries obtained from a plurality of user […]; identify a highest ranked subset of the plurality of search queries; and generate an administrator notification to obtain or generate at least one resource corresponding to the highest ranked subset of the plurality of search queries”.
However, Kumthekar discloses “identify a plurality of search queries obtained from a plurality of user […]; identify a highest ranked subset of the plurality of search queries; and generate an administrator notification to obtain or generate at least one resource corresponding to the highest ranked subset of the plurality of search queries” (when search results exceed confidence threshold administrator can add to best best(s), paragraphs [0019],[0024], where confidence threshold is related to queries, paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Fashihuddin, Lockhart, Waters, Beyrak and Kumthekar because using the steps claimed would have given those skilled in the art the tools to improve the invention by using user behavior associated with a search result in determining the best results (Kumthekar, paragraphs [0006]-[0008]). This gives the user the advantage of saving time in locating desired information.

As per claim 5, Fashihuddin teaches
associated with the user account (providing account credentials to authenticate themselves in order to gain search results, paragraph [0059]).
Neither Fashihuddin, Lockhart, Waters nor Beyrak explicitly indicate “determine whether the search query corresponds to a previous search query […]; and generate an administrator notification to obtain or generate content corresponding to the search query”.
However, Kumthekar discloses “determine whether the search query corresponds to a previous search query […]; and generate an administrator notification to obtain or generate content corresponding to the search query” (when search results exceed confidence threshold administrator can add to best best(s), paragraphs [0019],[0024], where confidence threshold is related to number of queries, paragraph [0035]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Fashihuddin, Lockhart, Waters, Beyrak and Kumthekar because using the steps claimed would have given those skilled in the art the tools to improve the invention by using user behavior associated with a search result in determining the best results (Kumthekar, paragraphs [0006]-[0008]). This gives the user the advantage of saving time in locating desired information.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fashihuddin et al. (‘Fashihuddin’ hereinafter) (Publication Number 20100241652) in view of Lockhart (Publication Number 20120259927) and further in view of Waters et al. (‘Waters’ hereinafter) (Publication Number 20090119280) and further in view of Beyrak (Publication Number 20150149433) and further in view of Gopinath et al. (‘Gopinath’ hereinafter) (Publication Number 20140324825).

As per claim 6,
Neither Fashihuddin, Lockhart, Waters nor Beyrak explicitly indicate “the program code identifies the at least one resource item stored on the resource repository accessible to the computing device that is relevant to the search query based at least in part upon at least one of a device type or a role within the enterprise of a user associated with the user account”.
However, Gopinath discloses “the program code identifies the at least one resource item stored on the resource repository accessible to the computing device that is relevant to the search query based at least in part upon at least one of a device type or a role within the enterprise of a user associated with the user account” (user account is associated with unique identity indicia that is specific to the individual user, paragraph [0015], where indicia can be used in search, paragraph [0016], where indicia can be group, job title, or occupation in an organization and is equivalent to the claimed role of user within an enterprise).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Fashihuddin, Lockhart, Waters, Beyrak and Gopinath because using the steps claimed would have given those skilled in the art the tools to improve the invention by helping users created a more appropriate search query (Gopinath, paragraph [0002]). This gives the user the advantage of improving productivity by reducing time spent creating search queries.


Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fashihuddin et al. (‘Fashihuddin’ hereinafter) (Publication Number 20100241652) in view of Lockhart (Publication Number 20120259927) and further in view of Waters et al. (‘Waters’ hereinafter) (Publication Number 20090119280) and further in view of Beyrak (Publication Number 20150149433) and further in view of Lunenfeld (Publication Number 20080059460).

As per claim 16, Fashihuddin teaches
A method, comprising: (see abstract and background)
[…], wherein a search engine is unable to access a private repository […]; (figure 7, where search of public databases in item 716 does not have access to private data sources of user’s computing device in item 714; note also that Lockhart teaches a similar application as shown below)
identifying, independent of a plurality of search results returned to the browser by the search engine in response to the search query […], the resource stored in the private repository that is relevant to the search query; (receive search query and search stored index of user’s computing device, figure 7, item 714)
[…] of the plurality of search results returned to the browser by the search engine. (results from search of user’s computing device and public databases returned, figure 7, see also paragraphs [0073]-[0074])
Fashihuddin does not explicitly indicate “obtaining a search signal associated with a user account … wherein a browser is configured to separately submit the search query to the search engine and the application […]”.
However, Lockhart discloses “obtaining a search signal associated with a user account … wherein a browser is configured to separately submit the search query to the search engine and the application […]” (user interface for application of search suite, paragraph [0057]; search functions that sit on top of existing search engines to simultaneous search of multiple database both public and private, paragraph [0054]; search suite may interface with existing internet browsers and/or search engines in order to conduct searches, and may conduct simultaneous searches of multiple databases, paragraph [0063])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fashihuddin and Lockhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a software platform that integrates various functions including search, calendar/planner, messaging, and an active resources/assets directory unified together to centralize and simply ways to obtain important information (Lockhart, paragraph [0003]). This gives the user the advantage of faster and more convenient access to personal and/or critical information.
Neither Fashihuddin nor Lockhart explicitly indicate “accessible to an application executed by the computing device”, “the application identifying a resource stored in the private repository accessible to the application that is relevant to the search query”, “and transmitting the resource to a client device application […], the resource being transmitted independent”.
However, Waters discloses “accessible to an application executed by the computing device”, (add-on applications extend the functionality of the search system through the user-interface, paragraph [0134]; where add-on application can search private search database, paragraph [0135]), “the application identifying a resource stored in the private repository accessible to the application that is relevant to the search query” (private searches collects private data from private database, paragraph [0120]-[0121]; note that the search collecting private data from private database could be considered as identifying a resource that is relevant to the search query as claimed because the private data could be a resource), “and transmitting the resource to a client device application […], the resource being transmitted independent” (search results from private database search displayed in GUI, paragraph [0111]; third-party application with user interface, paragraph [0135]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fashihuddin, Lockhart and Waters because using the steps claimed would have given those skilled in the art the tools to improve the invention by not being limited in the types of information sources from which to collect information and the types of information that can be collected (Waters, paragraph [0009]). This gives the user the advantage of having access to a wider range of information from more information sources that can provide more complete search results.
Neither Fashihuddin, Lockhart nor Waters explicitly indicate “in a notification”.
However, Beyrak discloses “in a notification” (user can be alerted of the search results, paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fashihuddin, Lockhart, Waters and Beyrak because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing immediate and expedited notice that search results are available. This gives the user the advantage of faster access to results by way of notification or alerts of the search result availability.
Neither Fashihuddin, Lockhart, Waters nor Beyrak explicitly indicate “and asynchronously with respect to generating of the plurality of search results by the search engine”.
However, Lunenfeld discloses “and asynchronously with respect to generating of the plurality of search results by the search engine” (metasearch searches multiple sites, databases, and/or information sources simultaneously, paragraph [0784]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Fashihuddin, Lockhart, Waters, Beyrak and Lunenfeld because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a multitasking system that is capable of information and/or service retrieval from the same and/or different ones of servers substantially simultaneously and on-the-fly (Lunenfeld, paragraph [0006]). This gives the user the advantage of having more search results representing different sources without having to issue multiple queries.

As per claim 18,
Fashihuddin does not explicitly indicate “the search signal comprises at least one of a device type or a location of the client device”.
However, Lockhart discloses “the search signal comprises at least one of a device type or a location of the client device” (paragraph [0229]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fashihuddin and Lockhart because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a software platform that integrates various functions including search, calendar/planner, messaging, and an active resources/assets directory unified together to centralize and simply ways to obtain important information (Lockhart, paragraph [0003]). This gives the user the advantage of faster and more convenient access to personal and/or critical information.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fashihuddin et al. (‘Fashihuddin’ hereinafter) (Publication Number 20100241652) in view of Lockhart (Publication Number 20120259927) and further in view of Waters et al. (‘Waters’ hereinafter) (Publication Number 20090119280) and further in view of Beyrak (Publication Number 20150149433) and further in view of Lunenfeld (Publication Number 20080059460) in view of Gopinath et al. (‘Gopinath’ hereinafter) (Publication Number 20140324825).

As per claim 17,
Neither Fashihuddin, Lockhart, Waters, Beyrak nor Lunenfeld explicitly indicate “the search signal comprises a user group to which the user account corresponding to the client device is associated within an enterprise”.
However, Gopinath discloses “the search signal comprises a user group to which the user account corresponding to the client device is associated within an enterprise” (searches are from user associated with group in an organization, paragraph [0015]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Fashihuddin, Lockhart, Waters, Beyrak, Lunenfeld and Gopinath because using the steps claimed would have given those skilled in the art the tools to improve the invention by helping users created a more appropriate search query (Gopinath, paragraph [0002]). This gives the user the advantage of improving productivity by reducing time spent creating search queries.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fashihuddin et al. (‘Fashihuddin’ hereinafter) (Publication Number 20100241652) in view of Lockhart (Publication Number 20120259927) and further in view of Waters et al. (‘Waters’ hereinafter) (Publication Number 20090119280) and further in view of Beyrak (Publication Number 20150149433) and further in view of Lunenfeld (Publication Number 20080059460) and further in view of Prahlad et al. (‘Prahlad’ hereinafter) (Patent Number 7792789).

As per claim 19,
Neither Fashihuddin, Lockhart, Waters, Beyrak nor Lunenfeld explicitly indicate “the search signal comprises a search query obtained on behalf of another user account within an enterprise that is associated with a same user group as the user account corresponding to the client device”.
However, Prahlad discloses “the search signal comprises a search query obtained on behalf of another user account within an enterprise that is associated with a same user group as the user account corresponding to the client device” (column 10, line 57 through column 11, line 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Fashihuddin, Lockhart, Waters, Beyrak, Lunenfeld and Prahlad because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing users to collaborate on searches to capture better results (Prahlad, column 1, lines 42-67). This gives the user the advantage of being able to collaborate and share documents between users.

As per claim 20,
Neither Fashihuddin, Lockhart, Waters, Beyrak nor Lunenfeld explicitly indicate “transmitting the resource to a plurality of client devices associated with a respective plurality of user accounts associated with a same user group as the user account corresponding to the client device”.
However, Prahlad discloses “transmitting the resource to a plurality of client devices associated with a respective plurality of user accounts associated with a same user group as the user account corresponding to the client device” (column 10, line 57 through column 11, line 19).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine Fashihuddin, Lockhart, Waters, Beyrak, Lunenfeld and Prahlad because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing users to collaborate on searches to capture better results (Prahlad, column 1, lines 42-67). This gives the user the advantage of being able to collaborate and share documents between users.



Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the newly added Waters and Beyrak references, in combination with the previously cited references, teach the claims as shown in the rejections above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198